      Case 2:20-mi-99999-UNA Document 240 Filed 12/23/20 Page 1 of 3




             UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF GEORGIA
                     GAINESVILLE DIVISION
FAIR FIGHT, INC., JOHN DOE, and
JANE DOE,
                  Plaintiffs,                 Case No. ____________

     v.
TRUE THE VOTE, CATHERINE                               MOTION TO
ENGELBRECHT, DEREK                                      PROCEED
SOMERVILLE, MARK DAVIS, MARK                          ANONYMOUSLY
WILLIAMS, RON JOHNSON, JAMES
COOPER, and JOHN DOES 1-10,
                  Defendants.


     Plaintiffs Fair Fight Inc., John Doe, and Jane Doe, by and through the

undersigned attorneys, file this Motion to Proceed Anonymously. Plaintiffs John

and Jane Doe (“Does”) seek to proceed anonymously given the real threats of voter

intimidation as detailed in the Complaint (ECF No. 1). Further, the Does fear

retaliation from Defendants and their supporters for having filed the lawsuit. For

the reasons stated in the accompanying Memorandum of Law, Plaintiffs request

leave of this Court to proceed anonymously.
       Case 2:20-mi-99999-UNA Document 240 Filed 12/23/20 Page 2 of 3




Dated this, the 23rd day of December, 2020.


                                              Respectfully Submitted,


   Marc E. Elias*                              /s/ Allegra J. Lawrence______________
   Uzoma Nkwonta*                             Allegra J. Lawrence (GA Bar No.
   Christina A. Ford*                         439797)
   PERKINS COIE LLP                           Leslie J. Bryan (GA Bar No. 091175)
   700 Thirteenth St., N.W., Suite 800        Maia Cogen (GA Bar No. 832438)
   Washington, D.C. 20005-3960                LAWRENCE & BUNDY LLC
   Telephone: (202) 654-6200                  1180 West Peachtree Street, Suite 1650
   Facsimile: (202) 654-9959                  Atlanta, GA 30309
   melias@perkinscoie.com                     Telephone: (404) 400-3350
   unkwonta@perkinscoie.com                   Fax: (404) 609-2504
   christinaford@perkinscoie.com              allegra.lawrence-
                                              hardy@lawrencebundy.com
   Thomas J. Tobin*                           leslie.bryan@lawrencebundy.com
   PERKINS COIE LLP                           maia.cogen@lawrencebundy.com
   1201 Third Avenue, Suite 4900
   Seattle, WA 98101-3099                     Dara Lindenbaum (GA Bar No. 980780)
   Phone: (206) 359-8000                      SANDLER REIFF LAMB
   Fax: (206) 359-9000                        ROSENSTEIN & BIRKENSTOCK,
   ttobin@perkinscoie.com                     P.C.
                                              1090 Vermont Avenue, NW, Suite 750
   Molly E. Mitchell*                         Washington, DC 20005
   PERKINS COIE LLP                           Telephone: (202) 479-1111
   1111 West Jefferson Street, Suite 500      Fax: 202-479-1115
   Boise, ID 83702-5391                       lindenbaum@sandlerreiff.com
   Phone: (208) 343-3434
   Fax: (208) 343-3232
   mmitchell@perkinscoie.com

   Counsel for Plaintiffs
   *Pro hac vice motion forthcoming



                                         2
       Case 2:20-mi-99999-UNA Document 240 Filed 12/23/20 Page 3 of 3




                         CERTIFICATE OF SERVICE
      I hereby certify that on December 23, 2020, I caused the foregoing MOTION

TO PROCEED ANONYMOUSLY and the accompanying BRIEF IN SUPPORT

and PROPOSED ORDER to be served on Defendants Catherine Englebrecht and

True the Vote by placing a copy in Federal Express addressed as follows:

      True the Vote
      c/o Catherine E. Englebrecht
      7232 Wynnwood Lane
      Houston, TX 77008-6041

      Catherine E. Englebrecht
      7232 Wynnwood Lane
      Houston, TX 77008-6041

I further certify that, on December 24, 2020, I served the remaining Defendants via

hand-delivery addressed as follows:

      Derek Sommerville                      James Cooper
      5130 Saddlebred Lane                   694 Loth Wages Road
      Cumming, GA 30028                      Dacula, GA 30019

      Mark Davis                             Mark Williams
      325 Westfork Way                       3312 Canary Trail
      Suwanee, GA 30024                      Duluth, GA 30096

      Ron Johnson
      1754 Tugalo Drive
      Jefferson, GA 30549

                                             /s/ Allegra J. Lawrence
                                             Allegra J. Lawrence



                                         3
